                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 1 of 29
The Rice Firm, LLC Mail - Meeting to discuss Civil Rights Assessment Services                                                      FILED
                                                                                                                            11/13/20, 4)03 PM
                                                                                                                         2020 Nov-13 PM 07:17
                                                                                                                         U.S. DISTRICT COURT
                                                                                                                             N.D. OF ALABAMA

                                                                                           Richard Rice <rrice@rice-lawfirm.com>



 Meeting to discuss Civil Rights Assessment Services
 8 messages

 Michael Threatt <Mthreatt@sylacaugaha.com>                                                             Thu, Feb 28, 2019 at 7:08 PM
 To: "rrice@rice-lawfirm.com" <rrice@rice-lawfirm.com>

    Good evening Richard,

    I hope this email finds you well. Thanks for taking my call and speaking with me this evening.
    How does your schedule look next week to meet for lunch to discuss providing a Civil Rights
    assessment for our housing authority?

    Thank you,




 Richard Rice <rrice@rice-lawfirm.com>                                                                     Fri, Mar 1, 2019 at 7:30 AM
 To: Richard Rice <rrice@rice-lawfirm.com>



    Sent from my iPhone

    Begin forwarded message:

    [Quoted text hidden]



 Richard Rice <rrice@rice-lawfirm.com>                                                                     Fri, Mar 1, 2019 at 9:16 AM
 To: Michael Threatt <Mthreatt@sylacaugaha.com>

    Hi, Michael, It was good to speak with you yesterday. I am looking forward to learning more about an opportunity to work with
    you in providing a Civil Rights Assessment for you all's housing authority. I am available on Wednesday, Thursday and Friday for
    lunch. Just let me know what time works best for you and a location and I will meet you there. Best Regards, Richard
    [Quoted text hidden]
    --

https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…=msg-f%3A1627123375460266831&simpl=msg-f%3A1627226668816223484     Page 1 of 7
                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 2 of 29
The Rice Firm, LLC Mail - Meeting to discuss Civil Rights Assessment Services                                               11/13/20, 4)03 PM



    Richard A. Rice
    Attorney and Counselor at Law
    The Rice Firm, LLC
    http://www.ricefirmllc.com
    420 20th Street North-Suite 2200
    Birmingham, Alabama 35203
    Office: 205.618.8733 ext 101
    Mobile: 256.529.0462
    Fax: 888.391.7193
    RESULTS : INNOVATIVE : COMPASSIONATE

    This e-mail message, including any attachments, is for the sole use of the intended recipient(s) and may contain
    private, confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
    prohibited. If you are not the intended recipient, employee or agent responsible for delivering this message, please
    contact the sender by reply e-mail and destroy all copies of the original e-mail message.


 Michael Threatt <Mthreatt@sylacaugaha.com>                                                              Sun, Mar 3, 2019 at 8:34 PM
 To: Richard Rice <rrice@rice-lawfirm.com>

    Good evening Richard,

    I hope this email finds you well. Thanks for your email. How does your schedule look on
    Wednesday, March 6, 2019, at 10:30 a.m.?

    April is coming to the office to meet at that time. I figured we could meet to discuss logistics, do
    a site tour of our apartments and the city; and end with a lunch that includes next steps for a
    plan of action.

    Will this work for you?

    In kind regards,




    From: Richard Rice <rrice@rice-lawfirm.com>
    Sent: Friday, March 1, 2019 9:16:22 AM
    To: Michael Threatt
    Subject: Re: Meeting to discuss Civil Rights Assessment Services

    [Quoted text hidden]


https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…=msg-f%3A1627123375460266831&simpl=msg-f%3A1627226668816223484     Page 2 of 7
                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 3 of 29
The Rice Firm, LLC Mail - Meeting to discuss Civil Rights Assessment Services                                               11/13/20, 4)03 PM




 Richard Rice <rrice@rice-lawfirm.com>                                                                  Mon, Mar 4, 2019 at 12:31 PM
 To: Michael Threatt <Mthreatt@sylacaugaha.com>

    Michael, Thank you for your email. Could we do a 11:15/11:30 start time? I have a hearing that morning and would probably need
    a little more time to make it to the meeting in Sylcauga. Thank you again for the opportunity and I will look for your confirmation.
    Best regards, Richard
    [Quoted text hidden]



 Michael Threatt <Mthreatt@sylacaugaha.com>                                                              Mon, Mar 4, 2019 at 4:41 PM
 To: Richard Rice <rrice@rice-lawfirm.com>


    Hello Richard,



    I hope all is well. Thanks for your email. The 11:30 a.m. timeframe will work perfectly. I will send you a calendar invite.



    Thank you,




    “Chase the vision, not the money, the money will end up following you.” - Tony Hsieh, Zappos
    CEO


    [Quoted text hidden]



 Richard Rice <rrice@rice-lawfirm.com>                                                                   Mon, Mar 4, 2019 at 6:29 PM
 To: Michael Threatt <Mthreatt@sylacaugaha.com>

    Ok I’ll see you then.

    Sent from my iPhone

    On Mar 4, 2019, at 4:41 PM, Michael Threatt <Mthreatt@sylacaugaha.com> wrote:


             Hello Richard,


https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…=msg-f%3A1627123375460266831&simpl=msg-f%3A1627226668816223484     Page 3 of 7
                         Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 4 of 29
The Rice Firm, LLC Mail - Meeting to discuss Civil Rights Assessment Services                                               11/13/20, 4)03 PM




             I hope all is well. Thanks for your email. The 11:30 a.m. timeframe will work perfectly. I will send you a
             calendar invite.



             Thank you,

             <image001.png>
             “Chase the vision, not the money, the money will end up following you.” - Tony
             Hsieh, Zappos CEO




             From: Richard Rice <rrice@rice-lawfirm.com>
             Sent: Monday, March 4, 2019 12:31 PM
             To: Michael Threatt <Mthreatt@sylacaugaha.com>
             Subject: Re: Meeting to discuss Civil Rights Assessment Services



             Michael, Thank you for your email. Could we do a 11:15/11:30 start time? I have a hearing that morning and
             would probably need a little more time to make it to the meeting in Sylcauga. Thank you again for the opportunity
             and I will look for your confirmation. Best regards, Richard



             On Sun, Mar 3, 2019 at 8:34 PM Michael Threatt <Mthreatt@sylacaugaha.com> wrote:

                Good evening Richard,

                I hope this email finds you well. Thanks for your email. How does your schedule
                look on Wednesday, March 6, 2019, at 10:30 a.m.?

                April is coming to the office to meet at that time. I figured we could meet to discuss
                logistics, do a site tour of our apartments and the city; and end with a lunch that
                includes next steps for a plan of action.

                Will this work for you?

                In kind regards,
                <image001.png>


                From: Richard Rice <rrice@rice-lawfirm.com>
                Sent: Friday, March 1, 2019 9:16:22 AM


https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…=msg-f%3A1627123375460266831&simpl=msg-f%3A1627226668816223484     Page 4 of 7
                         Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 5 of 29
The Rice Firm, LLC Mail - Meeting to discuss Civil Rights Assessment Services                                               11/13/20, 4)03 PM



                To: Michael Threatt
                Subject: Re: Meeting to discuss Civil Rights Assessment Services



                Hi, Michael, It was good to speak with you yesterday. I am looking forward to learning more about an
                opportunity to work with you in providing a Civil Rights Assessment for you all's housing authority. I am
                available on Wednesday, Thursday and Friday for lunch. Just let me know what time works best for you and a
                location and I will meet you there. Best Regards, Richard



                On Thu, Feb 28, 2019 at 7:08 PM Michael Threatt <Mthreatt@sylacaugaha.com> wrote:

                     Good evening Richard,

                     I hope this email finds you well. Thanks for taking my call and speaking with me
                     this evening. How does your schedule look next week to meet for lunch to
                     discuss providing a Civil Rights assessment for our housing authority?

                     Thank you,
                     <image001.png>




                --

                Richard A. Rice

                Attorney and Counselor at Law

                The Rice Firm, LLC

                http://www.ricefirmllc.com

                420 20th Street North-Suite 2200

                Birmingham, Alabama 35203

                Office: 205.618.8733 ext 101

                Mobile: 256.529.0462

                Fax: 888.391.7193

                RESULTS : INNOVATIVE : COMPASSIONATE



                This e-mail message, including any attachments, is for the sole use of the
                intended recipient(s) and may contain private, confidential and/or privileged
                information. Any unauthorized review, use, disclosure or distribution is prohibited.
                If you are not the intended recipient, employee or agent responsible for delivering
                this message, please contact the sender by reply e-mail and destroy all copies of
https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…=msg-f%3A1627123375460266831&simpl=msg-f%3A1627226668816223484     Page 5 of 7
                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 6 of 29
The Rice Firm, LLC Mail - Meeting to discuss Civil Rights Assessment Services                                               11/13/20, 4)03 PM



                the original e-mail message.
             [Quoted text hidden]




 Michael Threatt <Mthreatt@sylacaugaha.com>                                                               Tue, Mar 5, 2019 at 9:51 PM
 To: Richard Rice <rrice@rice-lawfirm.com>

    Hello Richard,

    I thought that you might be interested in this.

    https://www.hudexchange.info/news/hud-seeks-applicants-for-funding-opportunity-to-train-civil-
    rights-professionals/




    HUD Seeks Applicants for $1.5 Million Funding Opportunity to
    Train Civil Rights Professionals - HUD Exchange
    www.hudexchange.info

    Overview. HUD’s Office of Fair Housing and Equal Opportunity (FHEO) has announced $1.5 million
    in new funding to create and relaunch a specialized training academy dedicated to preparing civil
    rights professionals to combat housing discrimination.



    Thank you,




    From: Richard Rice <rrice@rice-lawfirm.com>
    Sent: Monday, March 4, 2019 6:29:31 PM
    To: Michael Threatt
    [Quoted text hidden]


    [Quoted text hidden]

https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…=msg-f%3A1627123375460266831&simpl=msg-f%3A1627226668816223484     Page 6 of 7
                         Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 7 of 29
The Rice Firm, LLC Mail - Meeting to discuss Civil Rights Assessment Services                                               11/13/20, 4)03 PM




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…=msg-f%3A1627123375460266831&simpl=msg-f%3A1627226668816223484     Page 7 of 7
                         Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 8 of 29
The Rice Firm, LLC Mail - Meeting with Richard Rice                                                                          11/13/20, 3(59 PM




                                                                                           Richard Rice <rrice@rice-lawfirm.com>



 Meeting with Richard Rice
 1 message

 Michael Threatt <Mthreatt@sylacaugaha.com>                                                               Mon, Mar 4, 2019 at 6:13 PM
 To: Richard Rice <rrice@rice-lawfirm.com>




          invite.ics
          2K




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…read-f%3A1627122388359104949&simpl=msg-f%3A1627122388359104949     Page 1 of 1
                         Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 9 of 29
The Rice Firm, LLC Mail - Civil Rights Assessment - Sylacauga Housing Authority                                                11/13/20, 4)02 PM




                                                                                           Richard Rice <rrice@rice-lawfirm.com>



 Civil Rights Assessment - Sylacauga Housing Authority
 2 messages

 Richard Rice <rrice@rice-lawfirm.com>                                                                   Tue, Mar 12, 2019 at 6:17 PM
 To: Michael Threatt <Mthreatt@sylacaugaha.com>

    Hello, Michael, I want to thank you for the meeting last week with you and April and for the opportunity to provide the civil
    rights assessment for your Housing Authority. Please forward any additional details, timeline for deliverables, etc. to me at your
    convenience. I am looking forward to engaging this project and am truly excited to see where it leads. Best regards, Richard

    --
    Richard A. Rice
    Attorney and Counselor at Law
    The Rice Firm, LLC
    http://www.ricefirmllc.com
    420 20th Street North-Suite 2200
    Birmingham, Alabama 35203
    Office: 205.618.8733 ext 101
    Mobile: 256.529.0462
    Fax: 888.391.7193
    RESULTS : INNOVATIVE : COMPASSIONATE

    This e-mail message, including any attachments, is for the sole use of the intended recipient(s) and may contain
    private, confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
    prohibited. If you are not the intended recipient, employee or agent responsible for delivering this message, please
    contact the sender by reply e-mail and destroy all copies of the original e-mail message.


 Michael Threatt <Mthreatt@sylacaugaha.com>                                                            Wed, Mar 13, 2019 at 10:45 AM
 To: Richard Rice <rrice@rice-lawfirm.com>


    Good morning Richard,



    I hope this email finds you well. I apologize for the delayed response. I am in DC at Economic
    Justice conference and my staff is finaling the scope of work. I will have the final document
    within the next 24-48 hours.



    I look forward to working with you as you conduct our Civil Rights and Quality of Life
    assessment.



    Sincerely,

https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…sg-a%3Ar7827732180630594603&simpl=msg-f%3A1627905800683666108         Page 1 of 2
                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 10 of 29
The Rice Firm, LLC Mail - Civil Rights Assessment - Sylacauga Housing Authority                                                11/13/20, 4)02 PM




    From: Richard Rice <rrice@rice-lawfirm.com>
    Sent: Tuesday, March 12, 2019 6:17:10 PM
    To: Michael Threatt
    Subject: Civil Rights Assessment - Sylacauga Housing Authority

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…sg-a%3Ar7827732180630594603&simpl=msg-f%3A1627905800683666108         Page 2 of 2
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 11 of 29
The Rice Firm, LLC Mail - Fwd: Draft of Scope of Work for Fair Housing and Civil Rights Assessment                             11/13/20, 4)00 PM




                                                                                                     Richard Rice <rrice@rice-lawfirm.com>



 Fwd: Draft of Scope of Work for Fair Housing and Civil Rights Assessment
 6 messages

 Michael Threatt <Mthreatt@sylacaugaha.com>                                               Tue, Mar 19, 2019 at 10:27 AM
 To: "April H. Collins" <acollins@acollinslaw.com>, Richard Rice <rrice@rice-lawfirm.com>

    FYI

    Get Outlook for Android


    From: T'onya Green
    Sent: Wednesday, March 13, 2019 8:50:23 AM
    To: Daniell Womack; Michael Threatt
    Subject: Draft of Scope of Work for Fair Housing and Civil Rights Assessment

    Good morning Daniell,



    Attached is a rough draft of the Fair Housing and Civil Rights Scope of Work. Feel free to make changes to this
    document and let’s discuss today. I would like to have this completed no later than tomorrow, March 14, 2019 by 3pm.



    Thank you.




    Dreams become visions- Visions become actions- actions result in change. Live the vision to see the change!




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…msg-a%3Ar9130751648479031957&simpl=msg-f%3A1628719016230317101       Page 1 of 4
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 12 of 29
The Rice Firm, LLC Mail - Fwd: Draft of Scope of Work for Fair Housing and Civil Rights Assessment                           11/13/20, 4)00 PM




     2 attachments
          FH and CR Assessment SCOPE OF WORK DESCRIPTION.docx
          21K
          AFFH-Rule-Guidebook.pdf
          2485K


 April H. Collins <acollins@acollinslaw.com>                                                            Thu, Mar 21, 2019 at 12:12 PM
 To: Michael Threatt <Mthreatt@sylacaugaha.com>
 Cc: Richard Rice <rrice@rice-lawfirm.com>

    Hello Michael:

    Thanks for sending this over. After careful review of the Scope of Work, I have some concerns that I'd like to
    mention. I will try to be brief and general in this email, but if you would like to discuss more in-depth, we can meet by
    phone at your convenience.

    With the budget and time constraints listed in the Scope of Work, I do not believe we will be able to conduct a
    thorough fair housing and civil rights assessment. Many of the Assessments of Fair Housing I have seen have been
    over 100 pages and take a lot of research and investigation. After that is conducted, the plan must be drafted. With
    the community participation and other requirements in this scope of work, this can take many months to complete.

    Also, in the scope of work, the city is heavily involved. I did not anticipate direct collaboration with the city on our
    project. While I think it is very important to collaborate with the city on your Assessment of Fair Housing, I do not
    believe we will have the capacity to do that with the budget and time limits provided.

    To my knowledge, HUD has not published the the maps and tables through the AFFH Data and Mapping Tool for your
    particular jurisdiction, which you would need for your Assessment of Fair Housing.

    After reviewing this Scope of Work, I would propose that we provide an initial limited assessment based on our original
    discussions. This assessment could be used in your Fair Housing Assessment at a later date. If you would like a
    more robust and thorough Assessment of Fair Housing, it will likely require a larger budget and more time to complete.

    Please let me know if you need more clarification. I hope to hear from you soon.

    We have moved! Please note our new address.

    April H. Collins
    Attorney at Law
    Collins Law, LLC
    431 Lorna Square
    Birmingham, Alabama 35216
    Phone: (205) 588-1411
    Fax:     (205) 588-0092
    Email: ACollins@ACollinsLaw.com
    Web: www.ACollinsLaw.com

    Author of "Only the Strong Thrive"
    More Here: www.onlythestrongthrive.com




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…msg-a%3Ar9130751648479031957&simpl=msg-f%3A1628719016230317101     Page 2 of 4
                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 13 of 29
The Rice Firm, LLC Mail - Fwd: Draft of Scope of Work for Fair Housing and Civil Rights Assessment                            11/13/20, 4)00 PM




    Unless otherwise indicated or obvious from the nature of the above communication, the information contained in the
    above communication is attorney-client privileged and confidential information/work product. The communication is
    intended for the use of the individual or entity named above. If the reader of this transmission is not the intended
    recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
    prohibited.If you have received this communication in error or are not sure whether it is privileged, please immediately
    notify us by return e-mail and destroy any copies, electronic, paper or otherwise, which you may have of the above
    communication.
    [Quoted text hidden]



 Richard Rice <rrice@rice-lawfirm.com>                                                                    Thu, Mar 21, 2019 at 2:33 PM
 To: "April H. Collins" <acollins@acollinslaw.com>
 Cc: Michael Threatt <Mthreatt@sylacaugaha.com>

    Michael, Thank you for the opportunity to work on this project with you. I believe it is timely and will be a cost effective
    endeavor for your PHA and the City to address these issues proactively. Additionally, undertaking such an endeavor is
    undoubtedly a reflection of strong leadership and may encourage other jurisdictions throughout the state and southeast to follow
    suit. With that said, I do agree with April and I too would like to address similar concerns with regard to the breadth of the scope
    of work and the limited resources (time and budget) devoted to this undertaking. I am available for a phone conference at your
    convenience. Best regards, Richard
    [Quoted text hidden]
    --
    Richard A. Rice
    Attorney and Counselor at Law
    The Rice Firm, LLC
    http://www.ricefirmllc.com
    420 20th Street North-Suite 2200
    Birmingham, Alabama 35203
    Office: 205.618.8733 ext 101
    Mobile: 256.529.0462
    Fax: 888.391.7193
    RESULTS : INNOVATIVE : COMPASSIONATE

    This e-mail message, including any attachments, is for the sole use of the intended recipient(s) and may contain
    private, confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
    prohibited. If you are not the intended recipient, employee or agent responsible for delivering this message, please
    contact the sender by reply e-mail and destroy all copies of the original e-mail message.


 Michael Threatt <Mthreatt@sylacaugaha.com>                                                               Thu, Mar 21, 2019 at 3:47 PM
 To: Richard Rice <rrice@rice-lawfirm.com>, "April H. Collins" <acollins@acollinslaw.com>


    Good afternoon April and Richard,




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…msg-a%3Ar9130751648479031957&simpl=msg-f%3A1628719016230317101      Page 3 of 4
                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 14 of 29
The Rice Firm, LLC Mail - Fwd: Draft of Scope of Work for Fair Housing and Civil Rights Assessment                            11/13/20, 4)00 PM



    This is great news and feedback. I will follow-up with my staff as it relates to an administratively feasible scope of
    work. I agree with the cost-effective perspective that should include an assessment, plan, and training for both Fair
    Housing and Civil Rights. I will have more information soon. With this said, how does your schedule look in April to
    perform this work for the SHA?



    Thank you,




    “Chase the vision, not the money, the money will end up following you.” - Tony Hsieh, Zappos
    CEO


    [Quoted text hidden]



 Richard Rice <rrice@rice-lawfirm.com>                                                                    Thu, Mar 21, 2019 at 4:12 PM
 To: Michael Threatt <Mthreatt@sylacaugaha.com>
 Cc: "April H. Collins" <acollins@acollinslaw.com>

    I have an unusually high number (for me) of depositions in April but no trial settings at this time so I would be available to
    perform the work we discussed on our tour of Sylacauga.
    [Quoted text hidden]



 April H. Collins <acollins@acollinslaw.com>                                                              Fri, Mar 22, 2019 at 10:11 AM
 To: Richard Rice <rrice@rice-lawfirm.com>
 Cc: Michael Threatt <mthreatt@sylacaugaha.com>

    Good morning:

    I will be available to perform the work we initially discussed on our tour as well. Please let us know if you will be
    sending over a revised scope of work.

    Have a good weekend. Talk to you soon.
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…msg-a%3Ar9130751648479031957&simpl=msg-f%3A1628719016230317101       Page 4 of 4
                       Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 15 of 29
The Rice Firm, LLC Mail - Fwd: OPPORTUNITY360 and Undesign the Redline                                                          11/13/20, 4)01 PM




                                                                                           Richard Rice <rrice@rice-lawfirm.com>



 Fwd: OPPORTUNITY360 and Undesign the Redline
 1 message

 Michael Threatt <Mthreatt@sylacaugaha.com>                                                              Thu, Mar 14, 2019 at 2:24 PM
 To: "April H. Collins" <acollins@acollinslaw.com>, Richard Rice <rrice@rice-lawfirm.com>

    FYI

    Get Outlook for Android


    From: Opportunity360 <opportunity360@info.enterprisecommunity.org>
    Sent: Thursday, March 14, 2019 9:01:15 AM
    To: Michael Threatt
    Subject: OPPORTUNITY360 and Undesign the Redline



                                                                                                            View in a browser




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…read-f%3A1628010133426665226&simpl=msg-f%3A1628010133426665226        Page 1 of 3
                       Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 16 of 29
The Rice Firm, LLC Mail - Fwd: OPPORTUNITY360 and Undesign the Redline                                                          11/13/20, 4)01 PM




                                         MARCH 20, 2019 | 2:00 P.M. - 3:00 P.M. ET


                                                                Register Today



                 Have you seen an "Undesign the Redline" exhibit? Created by social impact firm
                 Designing the WE, the popular interactive exhibit uses maps and other historical
                 documentation to trace the enormous role that race played in determining where people
                 were allowed to live. It demonstrates how government policy, known as “redlining,”
                 created segregation and disinvestment in communities that persists to this day.




                    Enterprise Community Partners sponsored Undesign the Redline exhibits in cities
                    across the U.S., including Denver and Cleveland. OPPORTUNITY360 provided
                    additional maps showing the impacts of redlining on health, economic security,
                    mobility, education and housing outcomes for each city.

                                                                         In this one-hour webinar, we'll hear from
                                                                         Braden Crooks, co-founder of
                                                                         Designing the WE , members of the
                                                                         Enterprise teams in Denver and
                                                                         Cleveland, and representatives from
                                                                         community groups who assisted with the
                                                                         planning and implementation of the
                                                                         exhibit. We'll discuss patterns noticed in
                                                                         each city between historic redlining of the
                                                                         1930's and current measures of
                                                                         opportunity in OPPORTUNITY360, the
                                                                         community's response to the exhibit, and
                                                                         the impact that the exhibit has had on the
                                                                         community groups involved with it.



                    We hope you can join us for this engaging discussion of how Undesign the Redline
                    and its hosts are helping to highlight this historical practice, the results of which are
                    still being felt in neighborhoods today. Register today!



                                   Invest with Us | Donate to Enterprise Community Partners, Inc.


https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…read-f%3A1628010133426665226&simpl=msg-f%3A1628010133426665226        Page 2 of 3
                       Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 17 of 29
The Rice Firm, LLC Mail - Fwd: OPPORTUNITY360 and Undesign the Redline                                                          11/13/20, 4)01 PM



                                                       www.EnterpriseCommunity.org

                                    11000 Broken Land Parkway | Suite 700 | Columbia, MD 21044




                                                    Manage My Preferences or Unsubscribe.

                                                                   Privacy Policy




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…read-f%3A1628010133426665226&simpl=msg-f%3A1628010133426665226        Page 3 of 3
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 18 of 29
The Rice Firm, LLC Mail - Fwd: Your PIH Alert for March 28, 2019                                                            11/13/20, 4)06 PM




                                                                                           Richard Rice <rrice@rice-lawfirm.com>



 Fwd: Your PIH Alert for March 28, 2019
 1 message

 Michael Threatt <Mthreatt@sylacaugaha.com>                                                              Thu, Mar 28, 2019 at 1:58 PM
 To: "April H. Collins" <acollins@acollinslaw.com>, Richard Rice <rrice@rice-lawfirm.com>

    FYI

    Get Outlook for Android


    From: PIH Alerts <pihalerts@nanmckay.com>
    Sent: Thursday, March 28, 2019 1:49:45 PM
    To: PIH
    Subject: Your PIH Alert for March 28, 2019




      March 28, 2019                                                                            www.nanmckay.com


      GENERAL NEWS


      HUD Charges Facebook with Housing Discrimination


      In a press release posted this morning, the Department of Housing and Urban Development (HUD)
      announced that it has filed a charge of housing discrimination against Facebook. The charge alleges
      that the policies and practices of Facebook violate the Fair Housing Act by allowing landlords and
      home sellers to use its advertising platform to engage in housing discrimination.

      Today’s announcement follows HUD’s filing of a Secretary-initiated complaint in August 2018. HUD
      alleges that Facebook unlawfully discriminates based on race, color, national origin, religion, familial
      status, sex, and disability by restricting who can view housing-related ads on Facebook’s platforms
      and across the internet. Further, HUD claims Facebook mines extensive data about its users and
      then uses those data to determine which of its users view housing-related ads based, in part, on
      these protected characteristics.

      According to HUD’s charge, Facebook enabled advertisers to exclude people whom Facebook

https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…read-f%3A1629276908163524682&simpl=msg-f%3A1629276908163524682     Page 1 of 3
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 19 of 29
The Rice Firm, LLC Mail - Fwd: Your PIH Alert for March 28, 2019                                                            11/13/20, 4)06 PM



      classified as parents, non-American-born, non-Christian, interested in accessibility, interested in
      Hispanic culture, or a wide variety of other interests that closely align with the Fair Housing Act’s
      protected classes. HUD is also charging that Facebook enabled advertisers to exclude people
      based upon their neighborhood by drawing a red line around those neighborhoods on a map.
      Facebook also allegedly gave advertisers the option of showing ads only to men or only to women.

      “Facebook is discriminating against people based upon who they are and where they live,” said
      HUD Secretary Ben Carson. “Using a computer to limit a person’s housing choices can be just as
      discriminatory as slamming a door in someone’s face.”


      NHLP Posts Article on Status of VAWA 2013


      The National Housing Law Project (NHLP) has posted a memo regarding the status of housing
      protections under the Violence against Women Reauthorization Act of 2013 (VAWA 2013). The
      memo, dated March 27, is titled “VAWA 2013’s Housing Protections Did Not Expire When VAWA
      Was Not Reauthorized Last Year.”

      According to the memo and an accompanying bulletin, VAWA housing protections are still in force
      despite Congress’s failure to reauthorize the act in 2018. VAWA 2013’s statutory housing provisions
      and related implementing regulations and guidance by HUD and Rural Development continue to be
      in effect.


      PH PROGRAM NEWS


      PIH Issues Reminder for 2019 Op Sub Tools


      In an email this morning to the Financial Management Division (FMD) mailing list, HUD’s Office of
      Public and Indian Housing (PIH) announced that more than 90 percent of PHAs have downloaded
      the HUD-52723 and HUD-52722 Excel tools for calendar year (CY) 2019 from the operating fund
      web portal. PHAs must provide their completed CY 2019 Excel tools to their HUD field office by
      April 9, 2019.

      PIH had previously announced that the Excel tools and user guides will be available only through
      the web portal beginning in calendar year 2019. Access to the portal may be requested through the
      agency’s WASS coordinator. Questions may be directed to REAC.


      HCV PROGRAM NEWS


      HUD Updates Mainstream Voucher FAQs


      The PIH office has posted an updated FAQ document containing guidance on implementation of the
      Mainstream Voucher Program. The FAQ revision date is March 22. Four new questions and
      answers have been added. The new questions are highlighted in yellow.


      SUBSCRIPTION INFORMATION


      For help with your PIH Alert subscription, e-mail Laurie Durrett. For questions and comments on
      content, e-mail Annie Stevenson. For access to previous PIH Alerts and newsletters, visit our
      archive. To view or post job announcements at our Web site, click here. To view our seminar
      calendar, click here. To read the NMA blog, click here.

https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…read-f%3A1629276908163524682&simpl=msg-f%3A1629276908163524682     Page 2 of 3
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 20 of 29
The Rice Firm, LLC Mail - Fwd: Your PIH Alert for March 28, 2019                                                            11/13/20, 4)06 PM




      Copyright © 2019 by Nan McKay and Associates




          PIH Alert 3-28-19.pdf
          163K




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…read-f%3A1629276908163524682&simpl=msg-f%3A1629276908163524682     Page 3 of 3
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 21 of 29
The Rice Firm, LLC Mail - Fwd: ADECA | Request for Proposal for 2020-2024 Analysis of Impediments to Fair Housing Choice                 11/13/20, 4)00 PM




                                                                                                      Richard Rice <rrice@rice-lawfirm.com>



 Fwd: ADECA | Request for Proposal for 2020-2024 Analysis of Impediments to
 Fair Housing Choice
 1 message

 Michael Threatt <Mthreatt@sylacaugaha.com>                                                                                Fri, Apr 5, 2019 at 8:35 AM
 To: Richard Rice <rrice@rice-lawfirm.com>, "April H. Collins" <acollins@acollinslaw.com>

                                                        Here is an opportunity for you.
                                                           Get Outlook for Android


          From: Alabama Housing Finance Authority <communications@ahfa.ccsend.com> on behalf of
                        Alabama Housing Finance Authority <dhoulditch@ahfa.com>
                                   Sent: Friday, April 5, 2019 7:45:12 AM
                                            To: Michael Threatt
         Subject: ADECA | Request for Proposal for 2020-2024 Analysis of Impediments to Fair Housing
                                                   Choice




                                          Multifamily General Notice:
                   ADECA Request for Proposal for 2020-2024
                  Analysis of Impediments to Fair Housing Choice


               The Alabama Department of Economic and Community Affairs (ADECA)
               Community and Economic Development Division (CED Division) is
               seeking proposals to be submitted from qualified entities who are
               interested in conducting the State of Alabama’s “2020-2024 Analysis of
               Impediments to Fair Housing Choice” (the “2020-2024 AI”). Per
               guidance from the U.S. Department of Housing and Urban Development
               (HUD), an AI is required to be conducted every five years as part of the
               State’s Five-Year Consolidated Plan for the Community Development

https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…hread-f%3A1629981355110193746&simpl=msg-f%3A1629981355110193746                Page 1 of 3
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 22 of 29
The Rice Firm, LLC Mail - Fwd: ADECA | Request for Proposal for 2020-2024 Analysis of Impediments to Fair Housing Choice           11/13/20, 4)00 PM



               Block Grant Program (CDBG), Emergency Solutions Grant Program
               (ESG), HOME Partnerships Program (HOME), Housing Opportunities for
               Persons With AIDS Program (HOPWA), and Housing Trust Fund
               Program (HTF), which programs are funded by HUD and administered
               within the State of Alabama by the ADECA CED Division and the
               Alabama Housing Finance Authority (AHFA).
               This RFP is available on the ADECA website at
               www.adeca.alabama.gov under the “About” drop down menu by clicking
               on the “Funding Opportunities” tab.
               The ADECA CED Division’s previous “2015-2019 Analysis of
               Impediments to Fair Housing Choice” was conducted for, and is an
               accompaniment to, the State of Alabama’s 2015-2019 Five-Year
               Consolidated Plan for the CDBG, ESG, HOME, and HOPWA
               Programs. That 2015-2019 AI is available on the ADECA website
               (www.adeca.alabama.gov) under the “Divisions” drop down menu by
               clicking on the “Community and Economic Development” tab, then
               clicking on the “Community Development Programs” tab, then clicking
               on the “Strategic Plans and Action Plans” tab, then clicking on the
               “Alabama Analysis of Impediments to Fair Housing Choice” tab. That
               2015-2019 AI is available here in English and Spanish.
               Please note that pursuant to this RFP, any and all proposals that are
               submitted in response to this RFP are to be received by ADECA’s CED
               Division via email on or before the close of business on May 15, 2019. If
               you have any questions concerning this RFP, please do not hesitate to
               contact Mr. Shabbir Olia, who serves as the Division Chief of the ADECA
               CED Division, by telephone at 334-242-5468 or by email at
               Shabbir.olia@adeca.alabama.gov, or contact Dr. Kathleen Rasmussen,
               who serves as the Statewide Initiatives Unit Chief within the ADECA
               CED Division, by telephone at 334-353-0323 or by email at
               Kathleen.rasmussen@adeca.alabama.gov.



               Alabama Housing Finance Authority |
               www.AHFA.com                                                                                                ​   ​    ​



                      Alabama Housing Finance Authority | P.O. Box 242967, Montgomery, AL 36124-2967

                                                      Unsubscribe mthreatt@sylacaugaha.com


https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…hread-f%3A1629981355110193746&simpl=msg-f%3A1629981355110193746          Page 2 of 3
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 23 of 29
The Rice Firm, LLC Mail - Fwd: ADECA | Request for Proposal for 2020-2024 Analysis of Impediments to Fair Housing Choice      11/13/20, 4)00 PM



                                                     Update Profile | About our service provider
                                              Sent by dhoulditch@ahfa.com in collaboration with




                                                                  Try it free today




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=a…hread-f%3A1629981355110193746&simpl=msg-f%3A1629981355110193746     Page 3 of 3
                       Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 24 of 29
The Rice Firm, LLC Mail - Fair Housing Symposium                                                                            11/13/20, 4)07 PM




                                                                                          Richard Rice <rrice@rice-lawfirm.com>



 Fair Housing Symposium
 1 message

 Michael Threatt <Mthreatt@sylacaugaha.com>                                                              Sun, Apr 7, 2019 at 8:44 PM
 To: Richard Rice <rrice@rice-lawfirm.com>



          invite.ics
          2K




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…read-f%3A1630208390487944349&simpl=msg-f%3A1630208390487944349     Page 1 of 1
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 25 of 29
The Rice Firm, LLC Mail - Keynote Speaker for Fair Housing and Civil Rights Symposium                                          11/13/20, 3(59 PM




                                                                                           Richard Rice <rrice@rice-lawfirm.com>



 Keynote Speaker for Fair Housing and Civil Rights Symposium
 3 messages

 Michael Threatt <Mthreatt@sylacaugaha.com>                                          Tue, Apr 2, 2019 at 2:30 PM
 To: Richard Rice <rrice@rice-lawfirm.com>
 Cc: Kathryn Bibbee <kbibbee@sylacaugaha.com>, Kristi Ladwig <Kladwig@sylacaugaha.com>


    Good afternoon Attorney Richard Rice,



    I hope this email finds you well. Thanks for speaking with me earlier and agreeing to be our Keynote Speaker for our
    first annual Fair Housing and Civil Rights Symposium. As stated during our conversation, covering the history of fair
    housing, equal opportunity, and civil rights while simultaneously explaining what these looks like in society today and
    in the future is a great way to introduce our quality of life initiative. I have copied our Public Affairs Officer, Katie
    Bibbee, and Resident Services Officer, Kristi Ladwig, on this email. They will follow-up with you with more details
    about this event.



    Thank you,




    “Chase the vision, not the money, the money will end up following you.” - Tony Hsieh, Zappos
    CEO




 Richard Rice <rrice@rice-lawfirm.com>                                                                    Sun, Apr 7, 2019 at 6:20 PM

https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…msg-f%3A1630199332788749857&simpl=msg-f%3A1630200038678981849         Page 1 of 3
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 26 of 29
The Rice Firm, LLC Mail - Keynote Speaker for Fair Housing and Civil Rights Symposium                                          11/13/20, 3(59 PM



 To: Michael Threatt <Mthreatt@sylacaugaha.com>
 Cc: Kathryn Bibbee <kbibbee@sylacaugaha.com>, Kristi Ladwig <Kladwig@sylacaugaha.com>

    Thanks, Michael. Please confirm the date and time. Looking forward.

    Sent from my iPhone

    On Apr 2, 2019, at 2:30 PM, Michael Threatt <Mthreatt@sylacaugaha.com> wrote:


             Good afternoon Attorney Richard Rice,



             I hope this email finds you well. Thanks for speaking with me earlier and agreeing to be our Keynote
             Speaker for our first annual Fair Housing and Civil Rights Symposium. As stated during our
             conversation, covering the history of fair housing, equal opportunity, and civil rights while simultaneously
             explaining what these looks like in society today and in the future is a great way to introduce our quality
             of life initiative. I have copied our Public Affairs Officer, Katie Bibbee, and Resident Services Officer,
             Kristi Ladwig, on this email. They will follow-up with you with more details about this event.



             Thank you,

             <image001.png>
             [Quoted text hidden]




 Michael Threatt <Mthreatt@sylacaugaha.com>                                          Sun, Apr 7, 2019 at 6:31 PM
 To: Richard Rice <rrice@rice-lawfirm.com>
 Cc: Kathryn Bibbee <kbibbee@sylacaugaha.com>, Kristi Ladwig <Kladwig@sylacaugaha.com>

    Hello Atty. Rice,

    I hope all is well on your end. The date is Thursday, April 25, 2019, from 10:00 a.m. -12:00
    Noon.

    I would like to personally thank you again for being our Keynote Speaker for this event. Please
    let me know if you need any more information.

    Sincerely,




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…msg-f%3A1630199332788749857&simpl=msg-f%3A1630200038678981849         Page 2 of 3
                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 27 of 29
The Rice Firm, LLC Mail - Keynote Speaker for Fair Housing and Civil Rights Symposium                                          11/13/20, 3(59 PM




    From: Richard Rice <rrice@rice-lawfirm.com>
    Sent: Sunday, April 7, 2019 6:20 PM
    To: Michael Threatt
    Cc: Kathryn Bibbee; Kristi Ladwig
    Subject: Re: Keynote Speaker for Fair Housing and Civil Rights Symposium

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…msg-f%3A1630199332788749857&simpl=msg-f%3A1630200038678981849         Page 3 of 3
                        Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 28 of 29
The Rice Firm, LLC Mail - Keynote Speaker for Fair Housing and Civil Rights Symposium                                            11/13/20, 4)09 PM




                                                                                              Richard Rice <rrice@rice-lawfirm.com>



 Keynote Speaker for Fair Housing and Civil Rights Symposium
 2 messages

 Richard Rice <rrice@rice-lawfirm.com>                                                                     Mon, Apr 22, 2019 at 10:34 AM
 To: Michael Threatt <Mthreatt@sylacaugaha.com>

    Michael, Thank you again for this opportunity. I have a conflict that has arisen and it will prevent me from being able to attend the
    Fair Housing and Civil Rights Symposium on April 25, 2019 in Sylacauga. I have prepared for the presentation so I am hopeful
    that we will be able to reset it for another date and time. I have just learned of the conflict late last week due to the rescheduling of
    several depositions we need to complete in order to be ready for an upcoming trial date. This is but one other reason why I see the
    need to expand my practice so that we could honor both commitments. I apologize for any inconvenience this may have caused
    you and hope that we will be able to reset the date. Thank you. Best regards, Richard

    --
    Richard A. Rice
    Attorney and Counselor at Law
    The Rice Firm, LLC
    http://www.ricefirmllc.com
    420 20th Street North-Suite 2200
    Birmingham, Alabama 35203
    Office: 205.618.8733 ext 101
    Mobile: 256.529.0462
    Fax: 888.391.7193
    RESULTS : INNOVATIVE : COMPASSIONATE

    This e-mail message, including any attachments, is for the sole use of the intended recipient(s) and may contain
    private, confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
    prohibited. If you are not the intended recipient, employee or agent responsible for delivering this message, please
    contact the sender by reply e-mail and destroy all copies of the original e-mail message.


 Michael Threatt <Mthreatt@sylacaugaha.com>                                                                Mon, Apr 22, 2019 at 12:02 PM
 To: Richard Rice <rrice@rice-lawfirm.com>

    Hello Richard,

    I hope this email finds you well. I totally understand and we are so appreciative of your efforts to
    assist the SHA with our goals. I am hopeful that we can reschedule soon and that we can utilize
    this a catalyst for our fair housing and civil rights assessments. How does your schedule look
    next week for a follow-up phone call?

    I look forward to catching up with you soon

    Thank you,




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…sg-a%3Ar-2353784082107068615&simpl=msg-f%3A1631534493448760504          Page 1 of 2
                           Case 1:20-cv-00096-ACA Document 61-4 Filed 11/13/20 Page 29 of 29
The Rice Firm, LLC Mail - Keynote Speaker for Fair Housing and Civil Rights Symposium                                       11/13/20, 4)09 PM




    From: Richard Rice <rrice@rice-lawfirm.com>
    Sent: Monday, April 22, 2019 10:34 AM
    To: Michael Threatt
    Subject: Keynote Speaker for Fair Housing and Civil Rights Symposium

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=740b5f9fcc&view=pt&search=…sg-a%3Ar-2353784082107068615&simpl=msg-f%3A1631534493448760504     Page 2 of 2
